IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
TRAVIS DAVIS,

               Appellant,

    v.                                               Case No. 5D17-2093

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed March 6, 2018

Appeal from the Circuit Court
for Seminole County,
Kenneth R. Lester, Jr., Judge.

James S. Purdy, Public Defender, and
Edward J. Weiss, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


         AFFIRMED. See Rutledge v. State, 1 So. 3d 1122 (Fla. 1st DCA 2009).

.




ORFINGER, TORPY and LAMBERT, JJ., concur.